Name: Council Regulation (EC) No 1402/1999 of 24 June 1999 fixing the basic price and the standard quality for pig carcases for the period 1 July 1999 to 30 June 2000
 Type: Regulation
 Subject Matter: animal product;  consumption;  prices
 Date Published: nan

 EN Official Journal of the European Communities 30. 6. 1999L 164/12 COUNCIL REGULATION (EC) No 1402/1999 of 24 June 1999 fixing the basic price and the standard quality for pig carcases for the period 1 July 1999 to 30 June 2000 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 4(4) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parlia- ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas: (1) When the basic price for slaughtered pigs is fixed, account should be taken of the objectives of the common agricultural policy; the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices; (2) The basic price must be fixed in accordance with the criteria laid down in Article 4(1) of Regulation (EEC) No 2759/75 for a standard quality defined by reference to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (5), HAS ADOPTED THIS REGULATION: Article 1 For the period 1 July 1999 to 30 June 2000, the basic price for slaughtered pigs of the standard quality shall be EUR 1 509,39 per tonne. Article 2 The standard quality shall be defined in terms of carcase weight and lean meat content, determined in accordance with Article 2(2) and (3) of Regulation (EEC) No 3220/84, as follows: (a) carcases weighing 60 to less than 120 kg: grade E; (b) carcases weighing 120 to 180 kg: grade R. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1999. For the Council The President J. TRITTIN (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 3290/94 (OJ L 349, 31.12.1994, p. 105) and by the 1994 Act of Accession. (2) OJ C 59, 1.3.1999, p. 27. (3) Opinion delivered on 14 April 1999 (not yet published in the Official Journal). (4) Opinion delivered on 28 April 1999 (not yet published in the Official Journal). (5) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5).